Citation Nr: 0304917	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-20 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to September 
1956 and from October 1956 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Denver, Colorado, Regional Office 
(RO).  That decision denied service connection for COPD, 
secondary to asbestos exposure.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Evidence of record reasonably shows that the veteran was 
exposed to asbestos during service.

3.  COPD is reasonably shown to be etiologically related to 
asbestos exposure during service.

CONCLUSION OF LAW

COPD, secondary to asbestos exposure, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Factual Background

Service medical records indicate that a March 1954 chest x-
ray report showed several small well-calcified densities in 
the right medial lung field below the hilum.  There were a 
few fibro-calcific strands in the left third anterior 
interspace in the lateral lung zone.  The impression was 
stable peripheral calcifications.  A chest x-ray, taken at a 
September 1956 examination, showed an area of fibro-calcific 
disease in the left upper lobe, which appeared to be 
inactive.  The impression was essentially negative.  An 
October 1956 examination report noted that the chest x-ray 
was normal.  A November 1956 chest x-ray report indicated 
there was a calcification in the left hilum, and a calcified 
parenchymal focus in the left mid-lung field.  There was no 
evidence of active pulmonary disease at that time.

A December 1956 service medical record indicated that the 
veteran was being treated for a cough.  The x-ray report was 
negative, except for calcified lesions in the left hilum and 
parenchyma.  An April 1969 service medical record reported 
that calcifications had been noted on the veteran's chest x-
rays since 1956.  The record also indicated there was no 
history of tuberculosis and previous tuberculosis tests had 
been negative.  An April 1969 chest x-ray report showed 
calcified granulomata within the left hilar region.  There 
was also a calcified granuloma within the lateral aspect of 
the left lobe and scattered smaller calcified granulomata 
within the same area.  There was no evidence of active 
pulmonary disease.  Examination reports dated March 1970 and 
January 1972 noted a history of granulomata on the veteran's 
chest x-rays.

Service personnel records indicate that the veteran served 
aboard ships during his active naval service.

A March 1999 letter from the veteran's private physician 
stated that the veteran reported being exposed to asbestos 
during service.  The physician noted that the veteran had 
disabilities consistent with emphysema and restrictive lung 
disease.  The physician stated that a combination of the 
veteran's "smoking and asbestos exposure [had] contributed 
to a combined obstructive and restrictive lung deficit."

A November 1999 statement from the Navy Medical Liaison 
indicated that, although a positive statement that the 
veteran was or was not exposed to asbestos during service 
could not be made, asbestos exposure during service was 
"probable."

An April 2001 VA examination report stated that the examiner 
had reviewed the veteran's medical records at the time of the 
examination.  The diagnosis was COPD.  The examiner noted 
that there was no evidence supportive of a diagnosis of 
asbestosis.  She stated that "ties to service were not 
clearly established."

An October 2002 VA examination report noted that the examiner 
reviewed the veteran's medical records.  The diagnosis was 
mixed obstructive and restrictive lung disease "consistent 
with the combined effects of COPD secondary to smoking and 
asbestosis secondary to asbestos exposure during military 
service."  The examiner stated that the veteran's pulmonary 
function test was consistent with a mixed disorder of 
obstructive and restrictive lung disease.  He noted that it 
was "at least as likely as not that there [was] clinical 
evidence of mild asbestosis and chronic obstructive lung 
disease."  He concluded his findings were similar to those 
of the veteran's private physician in the March 1999 letter.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to a grant of service connection for COPD, secondary 
to asbestos exposure.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the evidence of record shows that the 
veteran has a competent medical diagnosis of COPD.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The Board notes that there is no definitive statement 
affirming asbestos exposure during service.  However, the 
Navy Medical Liaison did note asbestos exposure during 
service was "probable."

There are three medical opinions of record regarding a nexus 
between the veteran's diagnosis of COPD and asbestos exposure 
in service.  The March 1999 letter from the veteran's private 
physician noted that a combination of the veteran's "smoking 
and asbestos exposure [had] contributed to a combined 
obstructive and restrictive lung deficit."  The October 2002 
VA examiner specifically stated that the veteran's mixed 
obstructive and restrictive lung disease was "consistent 
with the combined effects of COPD secondary to smoking and 
asbestosis secondary to asbestos exposure during military 
service."  In addition, the examiner noted it was "at least 
as likely as not that there [was] clinical evidence of mild 
asbestosis and chronic obstructive lung disease."  The Board 
notes that the veteran's private physician did not provide a 
basis for his opinion.  However, the October 2002 VA examiner 
did provide a basis for his opinion and noted that the 
veteran's medical records were reviewed.  In addition, he 
concluded his findings were similar to those of the veteran's 
private physician in the March 1999 letter.

A March 2001 VA examination report noted that the veteran did 
not have evidence supportive of a diagnosis of asbestosis.  
She stated that "ties to service were not clearly 
established."  The Board notes that the examiner did supply 
a basis for her opinion and had reviewed the veteran's 
medical records.

The Board finds that the evidence is at least in equipoise 
with respect to the veteran's claims.  The record contains 
three medical opinions, two favorable and one unfavorable, 
that, viewed liberally, place the evidence in relative 
equipoise on the question of whether at least some aspect or 
portion of the COPD was secondary to asbestos exposure during 
service.  A definite link is not required in order to 
establish service connection and opinions for and against the 
claim have plausible support and it does not appear necessary 
or appropriate to seek additional opinions or development 
given that those opinions on file are deemed competent and 
are balanced in terms of their evidentiary value.  The Board 
is aware that each of the two favorable opinions attributes 
the veteran's COPD to both asbestos exposure and the 
veteran's smoking.  However, the only issue before the Board 
is whether the veteran's current diagnosis of COPD may, in 
any way, have resulted, at least in part, from his military 
service.  Both of these opinions indicate that, to some 
degree, the veteran's COPD is attributable to asbestos 
exposure during service.  The Board is mindful of the policy 
considerations in 38 C.F.R. § 3. 303(a) to be applied in 
claims for service connection and general policy 
considerations set forth in 38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1997).  
Accordingly, service connection for COPD, secondary to 
asbestos exposure, is granted.

ORDER

Service connection for COPD, secondary to asbestos exposure, 
is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

